COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00519-CR


RALPH WOODWARD                                                     APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1218737D

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant Ralph Woodward appeals the revocation of his deferred

adjudication community supervision for burglary of a habitation, his conviction,

and his twenty-five-year sentence as a habitual offender. 2 Appellant concedes

      1
      See Tex. R. App. P. 47.4.
      2
         See Tex Penal Code Ann. § 12.42(d) (West Supp. 2014), § 30.02(a)(1),
(3), (c)(2) (West 2011).
that he violated a condition of community supervision but argues that, although a

trial court may grant a petition to adjudicate, adjudicate guilt, revoke community

supervision, and sentence a person to confinement, the trial court should not

have done so in this case because options were available that better fit the

preferred goal of a continuum of sanctions. We affirm.

      We review an order revoking deferred adjudication community supervision

and adjudicating guilt under an abuse of discretion standard. 3 In a revocation

proceeding, the State must prove by a preponderance of the evidence that the

defendant violated the terms and conditions of community supervision. 4 Proof by

a preponderance of the evidence of any one of the alleged violations of the

conditions of community supervision is sufficient to support a revocation order. 5

      Based on the record before us, we cannot say that the trial court abused

its discretion by revoking Appellant’s community supervision and adjudicating his

guilt. Appellant initially entered a plea of true to the allegation that he violated the

terms and conditions of community supervision by failing to complete the

Substance Abuse Felony Punishment (SAFP) program but then withdrew the

      3
       Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (West Supp. 2014); Rickels
v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); Cardona v. State, 665
S.W.2d 492, 493 (Tex. Crim. App. 1984); Cantu v. State, 339 S.W.3d 688, 691
(Tex. App.—Fort Worth 2011, no pet.).
      4
       Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993).
      5
      Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980);
Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980).



                                           2
plea and entered a plea of not true. Appellant took the stand, however, and

admitted to the violation alleged. His testimony, along with the testimony of the

State’s witness, provided proof by a preponderance of the evidence of the

violation. 6 We hold that the trial court did not abuse its discretion in revoking

Appellant’s community supervision and proceeding to adjudication of guilt.

      Appellant forfeited his sentencing complaint by not raising it on allocution

or in his motion for new trial. 7 But as the State points out, the sentence that the

trial court imposed—twenty-five years’ confinement—is the minimum sentence

permitted by law for burglary of a habitation with two prior sequential felony

convictions. 8

      We affirm the trial court’s judgment.




      6
       Moore, 605 S.W.2d at 926; Sanchez, 603 S.W.2d at 871.
      7
      See Tex. Code Crim. Proc. Ann. art. 42.07 (West 2006); Hicks v. State,
415 S.W.3d 587, 588 (Tex. App.—Fort Worth, no pet.).
      8
       See Tex. Penal Code Ann. §§ 12.42(d), 30.02(a)(1), (3), (c)(2).



                                         3
                                          /s/ Lee Ann Dauphinot
                                          LEE ANN DAUPHINOT
                                          JUSTICE

PANEL: DAUPHINOT, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 20, 2014




                               4